                Case 3:20-cr-03159-BGS Document 33 Filed 02/02/21 PageID.50 Page 1 of 2

 AO 245B       (Rev. 12/11) Judgment in a Criminal Petty Case
                Sheet 1

                                           UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                        UNITED STATES OF AMERICA                                 JUDGMENT IN A
                                            v.                                   CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November 1, 1987)
                      Mariana Paz-Lopez (1)
                                                                                 Case Number: 20CR3159-BGS
                                                                                 Payam Fakharara, FD
                                                                                 Defendant’s Attorney
REGISTRATION NO. 66117112


THE DEFENDANT:
    pleaded guilty to count(s)
 X      was found guilty on count(s) 1 of the Superseding Information
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                          Count
Title & Section                                                       Nature of Offense                                                  Number(s)
8:1325                                            Improper Attempted Entry by an Alien (Misdemeanor)                                     1




            The defendant is sentenced as provided in pages 2 through                  2        of this judgment.

  The defendant has been found not guilty on count(s)
X Count(s)   remaining
                                                                               is          are X dismissed on the motion of the United States.
     Assessment: $10- WAIVED




     Fine waived                                        Forfeiture pursuant to order filed                                       , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
     or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
     defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                    February 02, 2021
                                                                                    Date of Imposition of Sentence




                                                                                    HON. BERNARD G. SKOMAL
                                                                                    UNITED STATES MAGISTRATE JUDGE

                                                                                                                                             20CR3159-BGS
              Case 3:20-cr-03159-BGS Document 33 Filed 02/02/21 PageID.51 Page 2 of 2
AO 245B      (Rev. 12/11) Judgment in Criminal Petty Case
             Sheet 2 — Imprisonment

                                                                                                          Judgment — Page   2    of     2
DEFENDANT: Mariana Paz-Lopez
CASE NUMBER: 20CR3159-BGS
                                                                    IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for
           a term of :
           Time Served.


          Sentence imposed pursuant to Title 8 USC Section 1326(b).
          The court makes the following recommendations to the Bureau of Prisons:




          The defendant is remanded to the custody of the United States Marshal.

          The defendant shall surrender to the United States Marshal for this district:
                at                                           a.m.        p.m.    on                                         .
                as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:


                as notified by the United States Marshal.
                as notified by the Probation or Pretrial Services Office.


                                                                         RETURN

I have executed this judgment as follows:

          Defendant delivered on                                                            to

at                                                          , with a certified copy of this judgment.


                                                                                                        UNITED STATES MARSHAL

                                                                                By
                                                                                                   DEPUTY UNITED STATES MARSHAL




                                                                                                                                20CR3159-BGS
